BERDON, J.,
dissenting. All three defendants, Anthony Booth, Daniel Brown, and Jamie Gomez, claim that the trial court abused its discretion when it granted the state’s motion for joinder and denied the defendants’ motions to sever. They all claim that the trial resulted in substantial injustice or prejudice. I agree and would reverse the judgments of conviction on the ground that the defendants should have been granted separate trials.1 Although I disagree with other issues the majority discusses, I will limit this dissent to the prejudice that the defendants suffered by being tried together for the murder of Darrell Wattley.
It is correct, as the majority points out, that the trial court has discretion whether to grant separate trials. That discretion, however, is not unbridled and, in my view, the trial court crossed the line by not ordering a severance. Even if an appellate court concludes that a trial court did not abuse its discretion regarding pretrial motions to join or sever, it also must consider separately whether, as the trial developed, the joinder of the trials resulted in a substantial injustice or prejudice to the defendants. See State v. White, 229 Conn. 125, 160, 640 *664A.2d 572 (1994); State v. DeWitt, 177 Conn. 637, 646, 419 A.2d 861 (1979). It is well settled that where a defendant proves that substantial injustice has developed, fairness to the accused requires that he be afforded a new trial. State v. Holup, 167 Conn. 240, 245, 355 A.2d 119 (1974). The defendant also bears the burden of showing that any prejudice that developed as a result of joinder “was beyond the curative power of the court’s instructions.” (Internal quotation marks omitted.) State v. Chance, 236 Conn. 31, 38, 671 A.2d 323 (1996).
It is abundantly clear that the trial court in the present case should not have joined for trial these three cases and that as the trial progressed, the prejudice against the defendants should readily have been apparent. Therefore, in order to determine whether the defendants each deserve a new, separate trial, I need focus only on the substantial injustices that developed against each defendant during the course of the trial.
I
“[This] Court should be mindful of the serious risks of prejudice and overreaching that are characteristic of joint trials, particularly when a conspiracy count is included in the indictment.” Zafiro v. United States, 506 U.S. 534, 545, 113 S. Ct. 933,122 L. Ed. 2d 317 (1993) (Stevens, J., concurring), citing Krulewitch v. United States, 336 U.S. 440, 454, 69 S. Ct. 716, 93 L. Ed. 790 (1949) (Jackson, J., concurring). “The dangers of transference of guilt are such . . . [that cases] requirfe] severance when the evidence against one or more defendants is far more damaging than the evidence against the moving party.” (Internal quotation marks omitted.) United States v. Mardian, 546 F.2d 973, 977 (D.C. Cir. 1976), citing United States v. Kelly, 349 F.2d 720, 756-59 (2d Cir. 1965), cert. denied, 384 U.S. 947, 86 S. Ct. 1467, 16 L. Ed. 2d 544 (1966). The dangers of *665a joint trial of codefendants accused of conspiracy is commonly recognized by courts, several of which have acknowledged that juries are prone to believe the supposed truism that “birds of a feather flock together.” See, e.g Krulewitch v. United States, supra, 454 (Jackson, J., concurring).
It is well settled that one of the major dangers of a joint trial is that “the ‘rub-off effect of testimony against a co-defendant may sometimes prejudice a defendant, despite an instruction that it is not to be considered against [another codefendant] . . . .” (Citations omitted.) United States v. Zane, 495 F.2d 683, 694 (2d Cir.), cert. denied, 419 U.S. 895, 95 S. Ct. 174, 42 L. Ed. 2d 139 (1974), citing Krulewitch v. United States, supra, 336 U.S. 454 (Jackson, J., concurring). The admission of evidence that is probative of a defendant’s guilt, but admissible only against a codefendant, can create a substantial injustice to that defendant. See Zafiro v. United States, supra, 506 U.S. 539. It has been recognized that the mounting proof against one defendant is likely to affect the jury’s determination of a codefendant’s guilt because “[i]t is also quite easy for the jury to be prejudiced ... by inferences from an accused’s association with other defendants.” United States v. Lane, 474 U.S. 438, 463, 106 S. Ct. 725, 88 L. Ed. 2d 814 (1986) (Brennan, J., with whom Blackmun, J., joined, concurring in part and dissenting in part); see also United States v. Branker, 395 F.2d 881, 888 (2d Cir. 1968), cert. denied, 393 U.S. 1029, 89 S. Ct. 639, 21 L. Ed. 2d 573 (1969). Furthermore, where the court limits the admission of testimony to certain defendants many times, “the effectiveness of such instructions may very well diminish into the point of becoming meaningless.” Erman v. State, 49 Md. App. 605, 434 A.2d 1030, cert. denied, 292 Md. 13 (1981), cert. denied, 456 U.S. 908, 102 S. Ct. 1756, 72 L. Ed. 2d 165 (1982).
*666Similarly, evidence of a defendant’s past convictions and appurtenant sentences may also prejudice a codefendant. The United States Court of Appeals for the Second Circuit has noted that, “[w]e do well to bear in mind the wise counsel of the late Judge Gurfein: ‘There are few areas in which it is as important for this court to keep a watchful eye as on the admissibility of similar offenses in a case involving more than a single defendant.’ United States v. Rosenwasser, 550 F.2d 806, 814 (2d Cir.) [Gurfein, J., dissenting], cert. denied, 434 U.S. 825, 98 S. Ct. 73, 54 L. Ed. 2d 83 (1977).” United States v. Figueroa, 618 F.2d 934, 944 (2d Cir. 1980); see also Zafiro v. United States, supra, 506 U.S. 539 (explicating danger that evidence of codefendant’s wrongdoing erroneously could lead jury to infer defendant was guilty). It is a recognized fact that juries may refuse to believe one defendant is innocent because of his association with a codefendant who has a substantial criminal record. See 2 W. LaFave & J. Israel, Criminal Procedure (1984) § 17.2 (e), p. 371.
In addition to the prejudice created by the rub-off or spillover effect of testimony that is admitted against only one defendant and the related risk of guilt by association with a codefendant who has a criminal record, substantial injustice may also result by a jury’s confusion of the evidence. State v. Boscarino, 204 Conn. 714, 724, 529 A.2d 1260 (1987). As the record becomes more complex, it becomes more difficult for the jury to keep the testimony separate as to each codefendant. United States v. Branker, supra, 395 F.2d 887-88. Judge Learned Hand warned that in complex situations, the cumulative effect of a judge’s limiting instructions is a “recommendation to the jury of a mental gymnastic which is beyond, not only their powers, but anybody’s else.” Nash v. United States, 54 F.2d 1006, 1007 (2d Cir.), cert. denied, 285 U.S. 556, 52 S. Ct. 457, 76 L. Ed. 945 (1932).
*667A
In the present case, Gomez, who did not testify and relied on cross-examinations for his defense, claims that he was substantially prejudiced by the admission of numerous out-of-court statements by Booth that were admissible only against Booth. More specifically, Gomez points to prejudice created by the admission of certain testimony by (1) Detective David Gigliotti, (2) Sergeant Patricia Jones, both of the New London police department, and (3) Matthew Burgard, a newspaper reporter for the New London Day, all of which testimony was admissible only against Booth, but not against Gomez. For example, first, Gigliotti testified that several days after the murder of Wattley, at Booth’s apartment, Booth told Gigliotti and Detective Margaret Ackley, also of the New London police department, that he did not have any knowledge of the crime and confirmed that if anything gang-related had occurred, it would have been with Booth’s permission, because he was the leader of the New London 20 Love street gang. Gigliotti also testified that approximately one week later Booth came to the police station, at which time he denied having anything to do with Wattley’s death.2 According to Gigliotti, Booth mentioned a Fourth of July party incident during which Wattley allegedly cut James Smith, and stated that Smith was a member of the Groton chapter of 20 Love, and that 20 Love decided at a meeting not to respond to the incident involving Wattley because it was so trivial.3 Second, Jones testified that while she was booking Booth for his arrest, Booth questioned her why he was the only one arrested, and he then explained to her that “they probably knew that he was the mastermind.” Jones also *668testified that later, while Booth was speaking on the telephone to an unidentified person, he stated that “they didn’t know what they were looking for and that they knew he was the mastermind.” Finally, Burgard testified that five days after the murder, Booth told him that Booth was concerned about the stories covering the Wattley murder, because they implied that the murder was gang-related. Burgard further testified that Booth explained that Wattley, a member of another street gang named MOB, had cut a 20 Love gang member at a party, but that “none of [the members of 20 Love] were even around when [the murder] happened.” In addition, according to Burgard, Booth told him that, as president of the New London chapter of 20 Love, Booth wanted to assure Burgard that Wattley’s death was not gang-related, and that if Booth had wanted to retaliate against Wattley, he would have ordered a beating, not a murder.
Gomez asserts there was so much evidence admitted at trial that was not admissible against him that the jury could not have followed the court’s limiting instructions, thus creating a “rub-off’ effect that denied him a fair trial. Although the relevant testimony was probative only of Booth’s guilt, the mounting evidence against Booth increased the likelihood that the jury would not be able to limit the evidence to its determination of Booth’s guilt or innocence. This danger was increased by the fact that the association of the codefendants’ was relevant at trial because the trial included a conspiracy count. There was testimony at trial that Booth, Brown, and Gomez were cousins who spent a lot of time together and that Booth, Brown, Gomez, and Smith were all members of the 20 Love gang. Finally, both Booth and Smith testified at trial that all four men were together waiting for Wattley on the night of the murder.
Gomez also maintains that he was prejudiced by the admission of evidence of Booth’s prior convictions and appurtenant sentences that was admitted against Booth *669for impeachment purposes. Booth testified that he was: (1) convicted in October, 1989, of “a felony” for which he received a two year prison sentence; (2) convicted in September, 1992, of either the sale or the possession of narcotics with intent to sell for which he received a ten year prison sentence that was suspended after three years; and (3) possibly convicted of one more felony for which he received additional prison time. The magnitude of this evidence should not be ignored, for it included three felonies, not just one isolated misdemeanor. Furthermore, the court did not give a limiting instruction regarding these prior convictions and appurtenant sentences at the time Booth testified on cross-examination, but, rather, this was done after all three codefendants made their closing arguments. Thus, for a time the jury was mentally free to apply such testimony against all three defendants, not just as impeachment evidence against Booth.
In addition, Gomez claims that the evidence and the appurtenant jury instructions were so complex and confusing that it denied him a fair trial. Throughout the trial, the court limited certain testimony to specific defendants. The complexity of the court’s limiting instructions was compounded by the fact that the court changed its instructions regarding certain testimony. For example, the court originally instructed the jury to use against Booth alone, Booth’s statements to Ackley and/or Gigliotti and his statement to Angeline Valentin4 as she was dropped off after questioning by the police. More than one week later, after the state successfully moved to have certain evidence admissible against all three defendants because of the conspiracy counts, the court changed its instructions. The court explained that its earlier “instructions hold true now but with some
*670exceptions which I’m going to expressly define right now. Statements made by any one of the defendants on . . . July 13, 1995, or in the early hours of July 14, 1995, may be used by you in considering — in your consideration of the case of all three defendants, and not just in the case of the defendant who is alleged to have made the statement. . . . The statements which may be used by you in all three cases, that is against all three defendants, includ[e] [1] anything which was said in [Booth’s] apartment on July 13, 1995, [2] any statements made as the three defendants approached or got into the red car at State Pier Road, [3] anything that was said in the cemetery, [4] [any] statement allegedly made in the parking lot to Detective Gigliotti by [Booth] having to do with checking and taking a head count [and] . . . [5] [any] statement allegedly made to [Valentin] when she was dropped off after her questioning by Detective Gigliotti several days later.” Consequently, some testimony regarding certain defendants’ out-of-court statements to specific individuals was admissible only against the declarant, while other testimony regarding different statements by the same defendant to the same person or persons was admissible against all three codefendants. For example, testimony regarding Booth’s alleged statements to Gigliotti in the parking lot in the hours after the murder was admissible against all three codefendants, while testimony regarding his statements to Ackley and/or Gigliotti in Booth’s apartment and at the police station was admissible only against Booth.
The exact wording of the instructions further complicated the situation. For example, the use of the word “including” before describing the relevant statements could have implied that the list was incomplete. See The American Heritage Dictionary (3d Ed. 1992) (“[i]nclude . . . more often implies an incomplete listing”). The majority, however, confronts this issue, and concludes
*671that the court presented a complete list. As a result, the majority maintains that Booth’s first parking lot statement to Valentin — that “we” shot him and that if Valentin had known “we” were going to shoot Wattley, Valentin never would have helped bring him to the building — was not admissible against all three codefendants because it was not specifically listed by the trial court. The statement does, however, fall under the general category in the trial court’s instructions of “[statements made by any one of the defendants on . . . July 13, 1995, or in the early hours of July 14, 1995 . . . .”5 It is not clear even on appellate review whether the court’s list was illustrative or complete. This example alone demonstrates just how complex and confusing the court’s instructions were and highlights the fact that such confusion created a substantial injustice to Gomez. 6 If the list was actually only illustrative, that would mean that if a juror remembered incorrectly that a certain statement was made in that time period, he or she would have applied it to all three defendants. Lastly, the list included some statements — such as “anything which was said in Anthony Booth’s apartment on July 13, 1995, any statements made as the three defendants approached or got into the red car at State Pier Road, anything that was said at the cemetery”— that had never been subject to limiting instructions, and others that had been limited previously.
Taken as a whole; see, e.g., State v. Faust, 237 Conn. 454, 473-74, 678 A.2d 910 (1996) (appellate courts should read instructions as whole); these corrective instructions would bewilder the mind of any juror, let alone a juror who has just sat through a long, complicated trial that entailed continual limiting instructions. *672The confusion that these instructions caused jurors who sat on the panel becomes readily apparent, when merely reading the trial transcript of these corrective instructions boggles the mind of the reader.
On the basis of the amount of highly prejudicial admitted testimony and the admission of Booth’s prior convictions and appurtenant sentences, which testimony and evidence was admissible only against Booth, in conjunction with the complexity of and potential confusion over the trial court’s limiting instructions, I conclude that the joint trial resulted in substantial prejudice to Gomez. Accordingly, Gomez’s conviction should be reversed and a new, separate trial should be ordered.
B
The prejudice described in part I A applies equally to Brown, who also did not testify or call any witnesses at trial. In addition, Brown claims that he was prejudiced by a significant piece of evidence — the admission of the testimony of Detective Joseph Gaynor of the New London police department regarding Gomez’ out-of-court statements establishing an alibi for the night of the murder, testimony which was admitted only against Gomez. Gomez’ alibi was so completely discredited at trial that it corroborated Smith’s testimony. Smith, who was allegedly with the three codefendants on the night of the murder, but was not himself a codefendant, testified for the state that after the murder, Booth told Gomez, Brown, and Smith to fabricate alibis. By crediting the testimony of Smith, the state’s main witness, Gomez’ alibi implicated all three defendants. The jury, however, was supposed to apply this evidence only against Gomez.
On the basis of the aggregate prejudicial effect of this evidence and the evidence previously discussed in part I A of this opinion, I conclude that the joint trial resulted in substantial injustice to Brown as well. *673Accordingly, Booth’s conviction should be reversed and a new, separate trial should be ordered.
C
Booth, who did testify at trial, also claims that he was prejudiced substantially by the developments at trial. Booth argues that he was prejudiced by the testimony regarding Gomez’ alibi. It is not realistic to expect the jury to connect Gomez’ alibi to Smith’s testimony without applying it to Brown and Booth. Moreover, in Booth’s case, the alibi is directly contrary to Booth’s own testimony at trial that on the night of the murder, all four men were waiting for Wattley in Booth’s apartment in order to beat him up, but that when Wattley entered the building, Booth and Smith were waiting for him at the wrong entrance and Brown and Gomez had gone to the store. Moreover, at trial Booth denied any discussion regarding alibis. The sheer magnitude of the effect of Gomez’ alibi was enough to prejudice Booth substantially.
Accordingly, Booth’s conviction should be reversed and a new, separate trial should be ordered.
II
By failing to grant separate trials, all three defendants were prejudiced.7 This court should be mindful of the long-standing warning from the United States Supreme Court that serious risks of prejudice and overreaching that prevent a jury from making reliable decisions about guilt or innocence are characteristic of joint trials, particularly when conspiracy charges are involved. Zafiro v. United States, supra, 506 U.S. 545 (Stevens, J., concurring), citing Krulewitch v. United States, supra, 336 U.S. 454 (Jackson, J., concurring). As the Supreme Court has *674astutely cautioned, “there is much more at stake here than administrative convenience.” Zafiro v. United States, supra, 545 (Stevens, J., concurring).
Accordingly, I dissent.

 In the present case, the egregiousness of the harm caused by the joinder is underscored by the fact that all three defendants were charged with conspiracy to commit murder.


 A tape recording of Booth’s conversation and a transcript were both admitted at trial.


 According to the state, the motive for killing Wattley was retaliation for the Fourth of July incident between Wattley and Smith.


 According to the testimony at trial, Valentin, Booth’s neighbor, at the request of Booth, had invited Wattley to her apartment on the night of the murder.


 If the statement is admissible against only Booth, it is further evidence of the rub-off effect.


 As I discuss in part I B of this dissent, this confusion equally prejudiced Brown.


 The “mental gymnastics” required of the jury to sort out what was admissible against one defendant and not against the others was simply beyond the ability of the average juror.